Exhibit 10.6

 

Execution Version

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (as amended from time to time, this
“Agreement”) is dated as of July 11, 2019, and is by and among Repay Holdings
Corporation, a Delaware corporation and the successor to Thunder Bridge
Acquisition Ltd., a Cayman Islands exempted company, pursuant to its statutory
conversion into a Delaware corporation in accordance with the applicable
provisions of the Companies Law (2018 Revision) of the Cayman Islands (the
“Company”), CC Payment Holdings, L.L.C. and its related vehicles (“Corsair”) and
each of the stockholders of the Company identified on the signature pages hereto
(together with Corsair, the “Stockholders”, and individually a “Stockholder”).
References to Corsair include all of its affiliated private equity funds,
including co-invest and side-by-side entities, that hold shares (as defined
below). References to Stockholders also include transferees to whom a
Stockholder transfers shares and related rights under this Agreement in
accordance with Section 6.1 of this Agreement.

 

WHEREAS, on January 21, 2019, the Company, TB Acquisition Merger Sub, LLC, a
Delaware limited liability company and a wholly-owned subsidiary of the Company
(“Merger Sub”), Hawk Parent Holdings LLC, a Delaware limited liability company
(together with any successor thereto, “Hawk”), and CC Payment Holdings, L.L.C.,
a Delaware limited liability company, in its capacity as the Company
Securityholder Representative thereunder, entered into that certain Agreement
and Plan of Merger (as amended from time to time in accordance with the terms
thereof, the “Merger Agreement”), pursuant to which, among other matters, (i)
the Company agreed to convert into a Delaware corporation, and (ii) Merger Sub
merged with and into Hawk, with Hawk continuing as the surviving limited
liability company (the “Merger”) and a subsidiary of the Company, and the
members of Hawk holding Class A Units (as defined below) pursuant to the
reclassification of interests in Hawk contemplated thereby, which Class A Units
are exchangeable into shares of Class A Common Stock, par value $0.0001 per
share, of the Company (“Class A Common Stock”), all upon the terms and subject
to the conditions set forth in the Merger Agreement and the related ancillary
documents.

 

ARTICLE I

 

DEFINITIONS

 

In this Agreement:

 

“Adjustment Escrow Units” means the Class A Units that are issued at the closing
under the Merger Agreement but set aside in escrow and held in accordance with
the terms of the Merger Agreement and the Escrow Agreement (as defined in the
Merger Agreement).

 

“Business Day” means a day other than Saturday, Sunday or any other day which
commercial banks in New York, New York are authorized or required by law to
close.

 

“Class A Units” means (i) each Class A Unit (as such term is defined in the LLC
Agreement) issued as of the date hereof and (ii) each Class A Unit that may be
issued by Hawk in the future.

 

 

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Founder Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of June 18, 2018, between the Company and the investors
named therein, as amended as of the date hereof, and as it may be subsequently
amended in accordance with the terms thereof.

 

“Founder Securities” means those securities included in the definition of
“Registrable Security” specified in the Founder Registration Rights Agreement.

 

“LLC Agreement” means the Second Amended and Restated Limited Liability Company
Agreement of Hawk, dated on or about the date hereof, as amended.

 

“Marketed Underwritten Shelf Takedown” has the meaning assigned thereto in
Section 2.4 below.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“shares” means (i) shares of Class A Common Stock issuable by the Company in
exchange for the Class A Units, including the Adjustment Escrow Units upon their
release from escrow to the Stockholders in accordance with the Merger Agreement
and the Escrow Agreement and any Class A Units that may be issued in accordance
with the Merger Agreement after the consummation of the transactions
contemplated by the Merger Agreement, and (ii) any securities issued in respect
thereof, or in substitution therefor, in connection with any exchange, stock
split, dividend or combination, or into which the shares may be converted or
exchanged pursuant to any reclassification, recapitalization, merger,
consolidation, sale of all or any part of its assets, corporate conversion or
other extraordinary transaction of the Company held by a Stockholder (whether
now held or hereafter acquired).

 

For purposes of this Agreement, securities will not be considered shares for
purposes of this Agreement when:

 

(a)a registration statement covering the sale or disposition of such securities
has been declared effective under the Securities Act and such securities have
been sold, transferred or disposed of pursuant to such effective registration
statement;

 

(b)such securities may be sold pursuant to Rule 144 or 145 (or any similar
provision then in effect) under the Securities Act, without limitation
thereunder on volume or manner of sale, except, in the case of securities held
by a Stockholder, to the extent that such Stockholder owns 2% or more of the
then outstanding shares of Class A Common Stock;

 

(c)such securities shall have been transferred in a private transaction in which
the transferor’s registration rights under this Agreement are not assigned to
the transferee of the securities; or

 

(d)such securities cease to be outstanding.

 

2

 

 

“Support Agreement” means each of (i) the Company Sponsor Support Agreement,
dated on or about the date hereof, by and between Thunder Bridge Acquisition
Ltd. and Corsair, and (ii) the Company Equity Holder Support Agreements, dated
on or about the date hereof, by and between Thunder Bridge Acquisition Ltd. and
the Stockholders named therein.

 

“WKSI” means a well-known seasoned issuer, as defined in Rule 405 under the
Securities Act.

 

ARTICLE II

 

DEMAND AND PIGGYBACK RIGHTS

 

2.1 Right to Demand a Non-Shelf Registered Offering.

 

Subject to the limitations set forth in this Agreement, upon the written demand
of Corsair, made at any time and from time to time, the Company will facilitate
in the manner described in this Agreement an underwritten non-shelf registered
offering of the shares requested by Corsair to be included in such offering. Any
demanded non-shelf registered offering may, at the Company’s option, include
securities to be sold by the Company for its own account and will also include
shares to be sold by Stockholders that exercise their related piggyback rights
under Section 2.2 on a timely basis in accordance with Section 3.2 hereof, along
with securities of any other security holders of the Company with contractual
piggyback registration rights, including the holders of Founder Securities
pursuant to the Founder Registration Rights Agreement, in each case, subject to
Section 3.5 hereof. Notwithstanding anything to the contrary contained herein,
Corsair shall not be entitled to make a demand under this Section 2.1 unless it
requests to include in such offering shares with an aggregate offering price of
at least $3,000,000 or, if less, all of the shares then owned by Corsair.

 

2.2 Right to Piggyback on a Non-Shelf Registered Offering. In connection with
any registered underwritten offering of Class A Common Stock covered by a
non-shelf registration statement (whether pursuant to the exercise of
contractual demand rights by Corsair or any other security holder of the Company
or at the initiative of the Company), each Stockholder may, except as provided
in Section 2.6 or otherwise as prohibited by this Agreement, and subject to
Section 3.5, exercise piggyback rights to have included in such offering shares
held by each such Stockholder. The Company will facilitate in the manner
described in this Agreement any such non-shelf registered offering.

 

3

 

 

2.3 Right to be Included in a Shelf Registration. At the written request of
Corsair made at any time and from time to time when the Company is eligible to
utilize Form S-3 or a successor form to sell shares in a secondary offering on a
delayed or continuous basis in accordance with Rule 415 under the Securities
Act, the Company will facilitate in the manner described in this Agreement a
shelf registration of shares held by the Stockholders. Any shelf registration
statement filed by the Company covering shares (whether pursuant to a
Stockholder demand or at the initiative of the Company) will cover sufficient
shares to allow each of the Stockholders to register the same percentage of
their respective holdings as are being registered by Corsair, as applicable. In
addition, subject to Section 3.5, such registration statement may also cover
other securities to be sold by the Company or other securities of any other
security holders of the Company with contractual piggyback registration rights,
including the holders of Founder Securities pursuant to the Founder Registration
Rights Agreement. If at the time of such request the Company is a WKSI, and
subject to Section 3.5, such shelf registration statement may also cover an
unspecified number of shares to be sold by the Stockholders or other securities
to be sold by the Company or other securities of any other security holders of
the Company with contractual piggyback registration rights, including the
holders of Founder Securities pursuant to the Founder Registration Rights
Agreement. Notwithstanding anything to the contrary contained herein, Corsair
shall not be entitled to make a written request under this Section 2.3 unless it
requests to include in such offering shares with an aggregate value (based on
the closing price of Class A Common Shares on the last trading day immediately
prior to delivering such request) of at least $2,000,000 or, if less, all of the
shares then owned by Corsair.

 

2.4 Demand and Piggyback Rights for Shelf Takedowns. Subject to the limitations
set forth in this Agreement, including Section 3.5, upon the written demand of
Corsair made at any time and from time to time, the Company will facilitate in
the manner described in this Agreement a “takedown” of shares off of an
effective shelf registration statement filed pursuant to Section 2.3. In
connection with any underwritten shelf takedown where the contemplated plan of
distribution includes a customary “road show” or other substantial marketing
effort by the Company and the underwriters (a “Marketed Underwritten Shelf
Takedown”) (whether pursuant to the exercise of such demand rights or at the
initiative of the Company), the Stockholders may exercise piggyback rights to
have included in such takedown shares held by them that are registered on such
shelf registration statement, as may any other security holders of the Company
with contractual piggyback registration rights, including the holders of Founder
Securities pursuant to the Founder Registration Rights Agreement, in each case,
subject to Section 3.5.

 

2.5 Right to Reload a Shelf. Upon the written request of Corsair, the Company
will file and seek the effectiveness of a post-effective amendment to an
existing shelf registration statement in order to register up to the number of
shares previously taken down off of such shelf registration statement by each of
the Stockholders and not yet “reloaded” onto such shelf registration statement,
plus a common percentage, as specified by Corsair, as applicable, of any
additional shares still held by the Stockholders after such “reload.” Such
reload will also, if requested in writing by such other security holders,
include a pro rata portion of the securities of any other security holders of
the Company with contractual piggyback registration rights whose securities were
included in such existing shelf registration statement, including the holders of
Founder Securities pursuant to the Founder Registration Rights Agreement.
Corsair and the Company will consult and coordinate with each other in order to
accomplish such replenishments from time to time in a sensible manner.
Notwithstanding anything to the contrary contained herein, Corsair shall not be
entitled to make a written request under this Section 2.5 unless it requests to
include in such post-effective amendment shares with an aggregate value (based
on the closing price of Class A Common Shares on the last trading day
immediately prior to delivering such request) of at least $1,000,000 or, if
less, all of the shares then owned by Corsair.

 

4

 

 

2.6 Limitations on Demand and Piggyback Rights

 

(a) Any demand for the filing of a registration statement or for a registered
offering or takedown or any exercise of piggyback rights in connection therewith
will be subject to the constraints of (i) any applicable lockup arrangements,
including the lockup restrictions pursuant to the applicable Support Agreements,
and (ii) the escrow provisions with respect to the Adjustment Escrow Shares
under the Merger Agreement and the Escrow Agreement, and such demand (including
a demand to exercise piggy-back registration rights) must be deferred until such
lockup arrangements and/or escrow arrangements no longer apply. If a demand has
been made for a non-shelf registered offering or for an underwritten shelf
takedown, no further demands may be made so long as the related offering is
still being pursued. Notwithstanding anything in this Agreement to the contrary,
the Stockholders will not have piggyback or other registration rights with
respect to registered primary offerings by the Company (i) covered by a Form S-8
registration statement or a successor form applicable to employee
benefit-related offers and sales, (ii) where the securities are not being sold
for cash, including securities issued as consideration in an acquisition covered
by a Form S-4, or (iii) where the offering is a bona fide offering of securities
other than Class A Common Stock, even if such securities are convertible into or
exchangeable or exercisable for Class A Common Stock. In addition,
notwithstanding anything in this Agreement to the contrary, the Stockholders
will not have piggyback rights with respect to any shelf takedown (whether
pursuant to the exercise of demand rights or at the initiative of the Company)
that does not constitute a Marketed Underwritten Shelf Takedown, including,
without limitation, any block trade, bought deal or similar transaction.

 

(b) The Company may postpone the filing of a demanded registration statement or
suspend the effectiveness of any shelf registration statement, or defer
initiating the process for a demanded shelf takedown, for a reasonable “blackout
period” not in excess of 90 days if the board of directors of the Company
determines that such registration or offering or takedown could materially
interfere with a bona fide business or financing transaction of the Company or
is reasonably likely to require premature disclosure of information, the
premature disclosure of which could materially and adversely affect the Company;
provided that the Company shall not postpone the filing of a demanded
registration statement or suspend the effectiveness of any shelf registration
statement pursuant to this Section 2.6(b) more than twice in any 360 day period.
The blackout period will end upon the earlier to occur of, (i) in the case of a
bona fide business or financing transaction, a date not later than 90 days from
the date such deferral commenced, and (ii) in the case of disclosure of
non-public information, the earlier to occur of (x) a date not later than 90
days from the date such deferral commenced, or (y) the date upon which such
information is otherwise disclosed.

 

ARTICLE III

 

NOTICES, CUTBACKS AND OTHER MATTERS

 

3.1 Notifications Regarding Registration Statements. In order for Corsair to
exercise its right to demand that a registration statement be filed, it must so
notify the Company in writing indicating the number of shares sought to be
registered and the proposed plan of distribution. The Company will keep the
Stockholders contemporaneously apprised of all pertinent aspects of any
registration, whether pursuant to a Stockholder demand or otherwise, with
respect to which a piggyback opportunity is available. Pending any required
public disclosure and subject to applicable legal requirements, the parties will
maintain the confidentiality of these discussions.

 

5

 

 

3.2 Notifications Regarding Registration Piggyback Rights. Any Stockholder
wishing to exercise its piggyback rights with respect to a non-shelf
registration statement must notify the Company and the other Stockholders of the
number of shares it seeks to have included in such registration statement. Such
notice must be given as soon as practicable, but in no event later than 5:00 pm,
New York City time, on the second trading day prior to (i) if applicable, the
date on which the preliminary prospectus intended to be used in connection with
pre-effective marketing efforts for the relevant offering is expected to be
finalized, and (ii) in any case, the date on which the pricing of the relevant
offering is expected to occur. No such notice is required in connection with a
shelf registration statement, as shares held by all Stockholders will be
included up to the applicable percentage.

 

3.3 Notifications Regarding Demanded Underwritten Takedowns

 

(a) The Company will keep the Stockholders contemporaneously apprised of all
pertinent aspects of any Marketed Underwritten Shelf Takedown in order that they
may have a reasonable opportunity to exercise their related piggyback rights.
Without limiting the Company’s obligation as described in the preceding
sentence, having a reasonable opportunity requires that the Stockholders be
notified by the Company of an anticipated Marketed Underwritten Shelf Takedown
(whether pursuant to a demand made by a Stockholder or made at the Company’s own
initiative) no later than 5:00 pm, New York City time, on (i) if applicable, the
fifth trading day prior to the date on which the preliminary prospectus or
prospectus supplement intended to be used in connection with pre-pricing
marketing efforts for such takedown is finalized, and (ii) in all cases, the
fifth trading day prior to the date on which the pricing of the relevant
takedown occurs.

 

(b) Any Stockholder wishing to exercise its piggyback rights with respect to a
Marketed Underwritten Shelf Takedown must notify the Company and the other
Stockholders of the number of shares it seeks to have included in such takedown.
Such notice must be given as soon as practicable, but in no event later than
5:00 pm, New York City time, on (i) if applicable, the first trading day prior
to the date on which the preliminary prospectus or prospectus supplement
intended to be used in connection with marketing efforts for the relevant
offering is expected to be finalized, and (ii) in all cases, the first trading
day prior to the date on which the pricing of the relevant takedown occurs.

 

(c) Pending any required public disclosure and subject to applicable legal
requirements, the parties will maintain appropriate confidentiality of their
discussions regarding a prospective Marketed Shelf Underwriting Takedown.

 

6

 

 

3.4 Plan of Distribution, Underwriters and Counsel. If a majority of the
securities proposed to be sold in an underwritten offering through a non-shelf
registration statement or through a shelf takedown is being sold by the Company
for its own account and/or on behalf of other security holders of the Company
other than Stockholders (for clarity, excluding securities to be sold by the
Company for its own account to the extent the proceeds from such sale will be
used to purchase Class A Units from Stockholders), the Company (or such other
security holders of the Company if they are otherwise entitled to pursuant to
contractual registration rights) will be entitled to determine the plan of
distribution and select the managing underwriters for such offering. Otherwise,
Stockholders holding a majority of the shares requested to be included in such
offering, having consulted with the other Stockholders, will be entitled to
determine the plan of distribution and select the managing underwriters, and
such Stockholders will also be entitled to select a common counsel for the
selling Stockholders (which may be the same as counsel for the Company). In the
case of a shelf registration statement, the plan of distribution will provide as
much flexibility as is reasonably possible, including with respect to resales by
transferee Stockholders.

 

3.5 Cutbacks. If the managing underwriters advise the Company and the selling
Stockholders that, in their opinion, the number of securities requested to be
included in an underwritten offering, together with the securities requested by
other security holders with contractual registration rights, including the
rights of holders of Founder Securities under the Founder Registration Rights
Agreement, exceeds the amount that can be sold in such offering without
adversely affecting the distribution of the securities being offered, such
offering will include only the number of securities that the underwriters advise
can be sold in such offering. If the underwritten offering is requested by
Corsair, the selling Stockholders will have first priority over securities that
the Company desires to sell for its own account or securities of any other
security holders of the Company with contractual piggyback registration rights,
including the holders of Founder Securities pursuant to the Founder Registration
Rights Agreement, and such selling Stockholders will be subject to cutback pro
rata based on the aggregate number of shares initially requested by the selling
Stockholders to be included in such offering, without distinguishing between
Stockholders based on who made the demand for such offering. If the underwritten
offering is one initiated by the Company or any other security holders of the
Company exercising contractual demand registration rights, including the holders
of Founder Securities pursuant to the Founder Registration Rights Agreement, and
was not requested by Corsair, then the Company or such demanding security
holders, as applicable, will have first priority in such offering; to the extent
of any remaining capacity, the selling Stockholders and other security holders
of the Company exercising contractual piggyback registration rights to
participate in such offering, including the holders of Founder Securities under
the Founder Registration Rights Agreement, if applicable, will be subject to
cutback pro rata based on the aggregate number of securities initially requested
by the selling Stockholders and such other security holders to be included in
such offering. Subject to Section 6.1(b), securities held by other selling
holders who are not Stockholders or otherwise have contractual registration
rights with the Company, including the holders of Founder Securities under the
Founder Registration Rights Agreement, will be included in an underwritten
offering only with the consent of Stockholders holding a majority of the shares
being sold in such offering.

 

3.6 Withdrawals. Even if shares held by a Stockholder have been part of a
registered underwritten offering, such Stockholder may, no later than the time
at which the public offering price and underwriters’ discount are determined
with the managing underwriter, decline to sell all or any portion of the shares
being offered for its account; provided that if the underwriters reasonably
determine that such withdrawal would materially delay the registration or
require a recirculation of the prospectus, then such Stockholder shall have no
right to withdraw except, (x) in the case of a demand registration exercised by
Corsair pursuant to this Agreement, with the consent of Stockholders
representing a majority of the shares initially requested to be sold, (y) in the
case of an underwritten offering initiated by the Company, with the consent of
the Company or (z) in the case of a demand registration exercised by any other
security holders of the Company other than Stockholders exercising contractual
demand registration rights, including the holders of Founder Securities pursuant
to the Founder Registration Rights Agreement, the consent of such other
demanding security holders (by holders of a majority of the securities held by
such demanding security holders).

 

7

 

 

3.7 Lockups. In connection with any underwritten offering of shares, the Company
and each Stockholder will agree (in the case of Stockholders, with respect to
shares respectively held by them) to be bound by the underwriting agreement’s
lockup restrictions (which must apply in like manner to all of them) that are
agreed to (a) if the underwritten offering was requested by a Stockholder, by
the Stockholder who made such request, or (b) if the underwritten offering was
not requested by a Stockholder, by the Company. Pending execution and delivery
of the relevant underwriting agreement, upon being notified of a proposed or
requested underwritten offering with respect to which the piggyback rights
described in this Agreement will apply, the Stockholders will immediately be
bound by the lockup restrictions set forth in any applicable Support Agreements
as though such restrictions were then applicable for so long as the proposed
offering or requested offering is being pursued. The Company shall cause its
directors, executive officers and any other officers under Rule 16a-1(f) under
the Exchange Act and shall use reasonable efforts to cause other holders of
shares who beneficially own any of the shares participating in such offering, to
enter into lockup restrictions that are no less restrictive than the
restrictions contained in the lockup restrictions applicable to the
Stockholders.

 

3.8 Expenses. All expenses incurred in connection with any registration
statement or registered offering covering shares held by Stockholders,
including, without limitation, all registration and filing fees, printing
expenses, fees and disbursements of counsel (including the reasonable fees and
disbursements of a single outside counsel firm for Stockholders) and of the
independent certified public accountants, and the expense of qualifying such
shares under state blue sky laws, will be borne by the Company. However,
underwriters’, brokers’ and dealers’ discounts and commissions applicable to
shares sold for the account of a Stockholder will be borne by such Stockholder.

 

ARTICLE IV

 

FACILITATING REGISTRATIONS AND OFFERINGS

 

4.1 General. If the Company becomes obligated under this Agreement to facilitate
a registration and offering of shares on behalf of Stockholders, the Company
will do so with the same degree of care and dispatch as would reasonably be
expected in the case of a registration and offering by the Company of shares for
its own account. Without limiting this general obligation, the Company will
fulfill its specific obligations as described in this ARTICLE IV.

 

8

 

 

4.2 Registration Statements. In connection with each registration statement that
is demanded by Stockholders or as to which piggyback rights otherwise apply, the
Company will:

 

(a) (i) prepare and file with the SEC a registration statement covering the
applicable shares, (ii) file pre- and post-effective amendments thereto as
warranted, (iii) seek the effectiveness thereof and use commercially reasonable
efforts to cause such registration statement to remain effective, or file a
replacement registration statement, until the shares covered such registration
statement are sold and (iv) file with the SEC prospectuses and prospectus
supplements as may be required, all in consultation with the selling
Stockholders and as reasonably necessary in order to permit the offer and sale
of the such shares in accordance with the applicable plan of distribution;

 

(b) (1) within a reasonable time prior to the filing of any registration
statement, any prospectus, any amendment to a registration statement, amendment
or supplement to a prospectus or any free writing prospectus, provide copies of
such documents to the selling Stockholders and to the underwriter or
underwriters of an underwritten offering, if applicable, and to their respective
counsel; fairly consider such reasonable changes in any such documents prior to
or after the filing thereof as the counsel to the Stockholders or the
underwriter or the underwriters may request; and make such of the
representatives of the Company as shall be reasonably requested by the selling
Stockholders or any underwriter available for discussion of such documents;

 

(2) within a reasonable time prior to the filing of any document which is to be
incorporated by reference into a registration statement or a prospectus, provide
copies of such document to counsel for the Stockholders and underwriters; fairly
consider such reasonable changes in such document prior to or after the filing
thereof as counsel for such Stockholders or such underwriter shall request; and
make such of the representatives of the Company as shall be reasonably requested
by such counsel available for discussion of such document;

 

(c) use commercially reasonable efforts to cause each registration statement and
the related prospectus and any amendment or supplement thereto, as of the
effective date of such registration statement, amendment or supplement and
during the distribution of the registered shares (x) to comply in all material
respects with the requirements of the Securities Act and the rules and
regulations of the SEC and (y) not to contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading;

 

(d) notify each Stockholder promptly, and, if requested by such Stockholder,
confirm such advice in writing, (i) when a registration statement has become
effective and when any post-effective amendments and supplements thereto become
effective if such registration statement or post-effective amendment is not
automatically effective upon filing pursuant to Rule 462 under the Securities
Act, (ii) of receipt by the Company of any comments by the SEC with respect to
such registration statement or prospectus or any amendment or supplement thereto
or any request by the SEC for amending or supplementing thereof or for
additional information with respect thereto, (iii) of the issuance by the SEC or
any state securities authority of any stop order, injunction or other order or
requirement suspending the effectiveness of a registration statement or the
initiation of any proceedings for that purpose, (iv) if, between the effective
date of a registration statement and the closing of any sale of securities
covered thereby pursuant to any agreement to which the Company is a party, the
representations and warranties of the Company contained in such agreement cease
to be true and correct in all material respects or if the Company receives any
notification with respect to the suspension of the qualification of the shares
for sale in any jurisdiction or the initiation of any proceeding for such
purpose, and (v) of the happening of any event during the period a registration
statement is effective as a result of which such registration statement or the
related Prospectus contains any untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading;

 

9

 

 

(e) furnish counsel for each underwriter, if any, and for the Stockholders
copies of any correspondence with the SEC or any state securities authority
relating to the registration statement or prospectus;

 

(f) otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC, including, if required, making available to
its security holders an earnings statement covering at least 12 months which
shall satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder (or any similar provision then in force); and

 

(g) use commercially reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of a registration statement at the earliest
possible time.

 

4.3 Non-Shelf Registered Offerings and Shelf Takedowns. In connection with any
non-shelf registered offering or shelf takedown that is demanded by Stockholders
or as to which piggyback rights otherwise apply, the Company will:

 

(a) cooperate with the selling Stockholders offering shares and the sole
underwriter or managing underwriter of an underwritten offering shares, if any,
to facilitate the timely preparation and delivery of certificates representing
the shares to be sold and not bearing any restrictive legends; and enable such
shares to be in such denominations (consistent with the provisions of the
governing documents thereof) and registered in such names as the selling
Stockholders or the sole underwriter or managing underwriter of an underwritten
offering of shares, if any, may reasonably request at least three days prior to
any sale of such shares;

 

(b) furnish to each Stockholder and to each underwriter, if any, participating
in the relevant offering, without charge, as many copies of the applicable
prospectus, including each preliminary prospectus, and any amendment or
supplement thereto and such other documents as such Stockholder or underwriter
may reasonably request in order to facilitate the public sale or other
disposition of the shares; the Company hereby consents to the use of the
prospectus, including each preliminary prospectus, by each such Stockholder and
underwriter in connection with the offering and sale of the shares covered by
the prospectus or the preliminary prospectus;

 

(c) (i) use commercially reasonable efforts to register or qualify the shares
being offered and sold, no later than the time the applicable registration
statement becomes effective, under all applicable state securities or “blue sky”
laws of such jurisdictions as each underwriter, if any, or any Stockholder
holding shares covered by a registration statement, shall reasonably request;
(ii) use commercially reasonable efforts to keep each such registration or
qualification effective during the period such registration statement is
required to be kept effective; and (iii) do any and all other commercially
reasonable acts and things which may be reasonably necessary or advisable to
enable each such underwriter, if any, and Stockholder to consummate the
disposition in each such jurisdiction of such shares owned by such Stockholder;
provided, however, that the Company shall not be obligated to qualify as a
foreign entity or as a dealer in securities in any jurisdiction in which it is
not so qualified or to consent to be subject to general service of process
(other than service of process in connection with such registration or
qualification or any sale of shares in connection therewith) in any such
jurisdiction;

 

10

 

 

(d) use commercially reasonable efforts to cause all shares being sold to be
qualified for inclusion in or listed on The New York Stock Exchange, the Nasdaq
Global Market or any securities exchange on which Class A Common Stock issued by
the Company is then so qualified or listed if so requested by the Stockholders,
or if so requested by the underwriter or underwriters of an underwritten
offering of shares, if any;

 

(e) cooperate and assist in any filings required to be made with the Financial
Industry Regulatory Authority and in the performance of any due diligence
investigation by any underwriter in an underwritten offering;

 

(f) use commercially reasonable efforts to facilitate the distribution and sale
of any shares to be offered pursuant to this Agreement, including without
limitation by making road show presentations, making its employees and personnel
reasonably available for participation in meetings with and making calls to
potential investors and other marketing efforts and taking such other
commercially reasonable actions as shall be reasonably requested by the
Stockholders or the lead managing underwriter of an underwritten offering; and

 

(g) enter into customary agreements (including, in the case of an underwritten
offering, underwriting agreements in customary form, and including provisions
with respect to indemnification and contribution in customary form and
consistent with the provisions relating to indemnification and contribution
contained herein) and take all other reasonable, customary and appropriate
actions in order to expedite or facilitate the disposition of such shares and in
connection therewith:

 

(i) make such representations and warranties to the selling Stockholders and the
underwriters, if any, in form, substance and scope as are customarily made by
issuers to underwriters in similar underwritten offerings;

 

(ii) obtain opinions of counsel to the Company and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the lead managing underwriter, if any) addressed to each selling
Stockholder and the underwriters, if any, covering the matters customarily
covered in opinions requested in sales of securities or underwritten offerings
and such other matters as may be reasonably requested by such underwriters;

 

(iii) obtain comfort letters and updates thereof from the Company’s independent
certified public accountants addressed to the selling Stockholders, if
permissible, and the underwriters, if any, which letters shall be customary in
form and shall cover matters of the type customarily covered in comfort letters
to underwriters in connection with primary underwritten offerings; and

 

11

 

 

(iv) to the extent requested and customary for the relevant transaction, enter
into a securities sales agreement with the Stockholders providing for, among
other things, the appointment of such representative as agent for the selling
Stockholders for the purpose of soliciting purchases of shares, which agreement
shall be customary in form, substance and scope and shall contain customary
representations, warranties and covenants.

 

The above shall be done at such times as customarily occur in similar registered
offerings or shelf takedowns.

 

4.4 Due Diligence. In connection with each registration and offering of shares
to be sold by Stockholders, the Company will, in accordance with customary
practice, make available for inspection by representatives of the Stockholders
and underwriters and any counsel or accountant retained by such Stockholder or
underwriters all relevant financial and other records, pertinent corporate
documents and properties of the Company and cause appropriate officers, managers
and employees of the Company to supply all information reasonably requested by
any such representative, underwriter, counsel or accountant in connection with
their due diligence exercise, subject to customary confidentiality undertakings
(provided, that the Company shall not be required to provide any information the
disclosure of which could jeopardize legal privilege).

 

4.5 Cooperation from Stockholders.

 

(a) Each Stockholder that holds shares covered by any registration statement
will furnish to the Company such information regarding itself as is required to
be included in the registration statement, the ownership of shares by such
Stockholder and the proposed distribution by such Stockholder of such shares as
the Company may from time to time reasonably request in writing.

 

(b) (i) Upon exercising its piggyback rights pursuant to Section 2.2 or Section
2.4, a Stockholder will, when requested by the Company, execute and deliver a
customary custody agreement and power of attorney in form and substance
reasonably satisfactory to the Company with respect to such Stockholder’s shares
to be offered pursuant thereto (a “Custody Agreement and Power of Attorney”).
The Custody Agreement and Power of Attorney will provide, among other things,
that such Stockholder exercising piggyback rights will deliver to and deposit in
custody with the custodian and attorney-in-fact named therein a certificate or
certificates representing such shares (duly endorsed in blank by the registered
owner or owners thereof or accompanied by duly executed stock powers in blank),
if such shares are certificated, and irrevocably appoint said custodian and
attorney-in-fact with full power and authority to act under the Custody
Agreement and Power of Attorney on such Stockholder’s behalf with respect to the
matters specified therein, and each Stockholder agrees to execute such other
agreements as the Company may reasonably request to further evidence the
provisions of this paragraph.

 

12

 

 

(ii) In addition, no Stockholder may exercise piggyback rights and participate
in any underwritten registration pursuant to Section 2.2 or 2.4 unless such
Stockholder (x) agrees to sell such holder’s shares on the basis provided in any
underwriting arrangements approved by (A) Corsair in the case of an underwritten
registration pursuant to a demand by Corsair, (B) by the Company in the case of
an underwritten registration initiated by the Company or (C) in the case of an
underwritten registration pursuant to a demand by any other security holders of
the Company exercising contractual demand registration rights, including the
holders of Founder Securities pursuant to the Founder Registration Rights
Agreement, by such demanding security holders (by holders of a majority of the
securities held by such demanding security holders), and (y) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements.

 

ARTICLE V

 

INDEMNIFICATION

 

5.1 Indemnification by the Company. In the event of any registration under the
Securities Act by any registration statement pursuant to rights granted in this
Agreement of shares held by Stockholders, the Company will hold harmless
Stockholders and each underwriter of such securities and each other person, if
any, who controls any Stockholder or such underwriter within the meaning of the
Securities Act, against any losses, claims, damages, or liabilities (including
reasonable out-of-pocket legal fees and costs of court), joint or several, to
which Stockholders or such underwriter or controlling person may become subject
under the Securities Act or otherwise, insofar as such losses, claims, damages,
or liabilities (or any actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact (i)
contained, on its effective date, in any registration statement under which such
securities were registered under the Securities Act or any amendment or
supplement to any of the foregoing, or which arise out of or are based upon the
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading or (ii)
contained in any preliminary prospectus, if used prior to the effective date of
such registration statement, or in the final prospectus (as amended or
supplemented if the Company shall have filed with the SEC any amendment or
supplement to the final prospectus), or any form of prospectus or in any
amendment or supplement thereto, or which arise out of or are based upon the
omission or alleged omission (if so used) to state a material fact required to
be stated in such prospectus or necessary to make the statements in such
prospectus not misleading; and will reimburse Stockholders and each such
underwriter and each such controlling person for any legal or any other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, or liability; provided, however, that the Company
shall not be liable to any Stockholder or its underwriters or controlling
persons in any such case to the extent that any such loss, claim, damage, or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in such registration statement or
such amendment or supplement, in reliance upon and in conformity with
information furnished to the Company in writing by such Stockholder or such
underwriters specifically regarding such Stockholder or such underwriters, as
applicable, for use in the preparation thereof.

 

13

 

 

5.2 Indemnification by Stockholders. Each Stockholder will indemnify and hold
harmless (in the same manner and to the same extent as set forth in Section 5.1)
the Company, each director of the Company, each officer of the Company who shall
sign the registration statement, and any person who controls the Company within
the meaning of the Securities Act, (i) with respect to any statement or omission
from such registration statement, or any amendment or supplement to it, if such
statement or omission was made in reliance upon and in conformity with
information furnished to the Company in writing by such Stockholder specifically
regarding such Stockholder for use in the preparation of such registration
statement or amendment or supplement, and (ii) with respect to compliance by
Stockholders with applicable laws in effecting the sale or other disposition of
the securities covered by such registration statement. In no event shall the
liability of any Stockholder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Stockholder upon the sale of the
shares effected pursuant to such registration statement giving rise to such
losses, claims, damages, liabilities or expenses.

 

5.3 Indemnification Procedures. Promptly after receipt by an indemnified party
of notice of the commencement of any action involving a claim referred to in the
preceding Sections of this ARTICLE V, the indemnified party will, if a resulting
claim is to be made or may be made against and indemnifying party, give written
notice to the indemnifying party of the commencement of the action. The failure
of any indemnified party to give notice shall not relieve the indemnifying party
of its obligations in this ARTICLE V, except to the extent that the indemnifying
party is actually prejudiced by the failure to give notice. If any such action
is brought against an indemnified party, the indemnifying party will be entitled
to participate in and to assume the defense of the action with counsel
reasonably satisfactory to the indemnified party, and after notice from the
indemnifying party to such indemnified party of its election to assume defense
of the action, the indemnifying party will not be liable to such indemnified
party for any legal or other expenses incurred by the latter in connection with
the action’s defense. An indemnified party shall have the right to employ
separate counsel in any action or proceeding and participate in the defense
thereof, but the fees and expenses of such counsel shall be at such indemnified
party’s expense unless (a) the employment of such counsel has been specifically
authorized in writing by the indemnifying party, which authorization shall not
be unreasonably withheld, (b) the indemnifying party has not assumed the defense
and employed counsel within 20 days after notice of any such action or
proceeding, or (c) the named parties to any such action or proceeding (including
any impleaded parties) include the indemnified party and the indemnifying party
and the indemnified party shall have been advised by such counsel that there may
be one or more legal defenses available to the indemnified party that are
different from or additional to those available to the indemnifying party (in
which case the indemnifying party shall not have the right to assume the defense
of such action or proceeding on behalf of the indemnified party), it being
understood, however, that the indemnifying party shall not, in connection with
any one such action or separate but substantially similar or related actions in
the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the reasonable fees and expenses of more than one
separate firm of attorneys (in addition to all local counsel which is necessary,
in the good faith opinion of both counsel for the indemnifying party and counsel
for the indemnified party in order to adequately represent the indemnified
parties) for the indemnified party and that all such fees and expenses shall be
reimbursed as they are incurred upon written request and presentation of
invoices. Whether or not a defense is assumed by the indemnifying party, the
indemnifying party will not be subject to any liability for any settlement made
without its consent. No indemnifying party will consent to entry of any judgment
or enter into any settlement which (i) does not include as an unconditional term
the giving by the claimant or plaintiff, to the indemnified party, of a release
from all liability in respect of such claim or litigation or (ii) involves the
imposition of equitable remedies or the imposition of any non-financial
obligations on the indemnified party (in each case other than customary
confidentiality obligations).

 

14

 

 

5.4 Contribution. If the indemnification required by this ARTICLE V from the
indemnifying party is unavailable to or insufficient to hold harmless an
indemnified party in respect of any indemnifiable losses, claims, damages,
liabilities, or expenses, then the indemnifying party shall contribute to the
amount paid or payable by the indemnified party as a result of such losses,
claims, damages, liabilities, or expenses in such proportion as is appropriate
to reflect (i) the relative benefit of the indemnifying and indemnified parties
and (ii) if the allocation in clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect the relative benefit referred to in
clause (i) and also the relative fault of the indemnified and indemnifying
parties, in connection with the actions which resulted in such losses, claims,
damages, liabilities, or expenses, as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and the indemnified
party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact, has been made by, or relates to information supplied by, such
indemnifying party or parties, and the parties’ relative intent, knowledge,
access to information, and opportunity to correct or prevent such action. The
amount paid or payable by a party as a result of the losses, claims, damage,
liabilities, and expenses referred to above shall be deemed to include any
out-of-pocket legal or other fees or expenses reasonably incurred by such party
in connection with any investigation or proceeding. The Company and the
Stockholders agree that it would not be just and equitable if contribution
pursuant to this Section 5.4 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the prior provisions of this Section 5.4.

 

Notwithstanding anything in this Section 5.4 to the contrary, no Stockholder
shall be required to contribute any amount in excess of the net proceeds
received by such Stockholder from the sale of the shares in the offering to
which the losses, claims, damages, liabilities and expenses of the indemnified
parties relate less the amount of any indemnification payment made by such
Stockholder pursuant to Section 5.2. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such a
fraudulent misrepresentation.

 

ARTICLE VI

 

OTHER AGREEMENTS

 

6.1 Transfer of Rights; No Inconsistent Agreements; Additional Rights.

 

(a) Any Stockholder may transfer all or any portion of its rights under this
Agreement to any transferee of shares or Class A Units held by such Stockholder,
which transfer is otherwise permissible under the governing documents of the
Company (or, in the case of a transfer of Class A Units, the governing documents
of Hawk Parent Holdings LLC). Any such transfer of registration rights will be
effective upon receipt by the Company of (i) written notice from such
Stockholder stating the name and address of any transferee and identifying the
number of shares or Class A Units with respect to which rights under this
Agreement are being transferred and the nature of the rights so transferred, and
(ii) a written agreement from such transferee to be bound by the terms of this
Agreement as a Stockholder hereunder. However, if such transferees are receiving
Class A Units or shares through an in-kind distribution with an ability to
resell shares from a shelf registration statement, no such written agreement is
required, and such in-kind transferees will, as transferee Stockholders, be
entitled as third party beneficiaries to the rights under this Agreement so
transferred. In that regard, in-kind transferees will not be given demand or
piggyback rights; rather, their means of registered resale will be limited to
sales from a shelf registration statement with respect to which no special
actions are required by the Company or the other Stockholders. The Company and
the transferring Stockholder will notify the other Stockholders as to who the
transferees are and the nature of the rights so transferred.

 

15

 

 

(b) The Company has not entered into any agreement with respect to its
securities which is inconsistent with the rights granted to the Stockholders in
this Agreement. The Company shall not, without the prior written consent of
Corsair (not to be unreasonably withheld, delayed or conditioned), enter into
any agreement with any holder or prospective holder of any securities of the
Company giving such holder or prospective holder any registration rights, unless
such rights are pari passu with or subordinate to those of the Stockholders.

 

(c) In the event the Company engages in a merger or consolidation in which the
shares are converted into securities of another company, appropriate
arrangements will be made so that the registration rights provided under this
Agreement continue to be provided to Stockholders by the issuer of such
securities. To the extent such new issuer, or any other company acquired by the
Company in a merger or consolidation, was bound by registration rights
obligations that would conflict with the provisions of this Agreement, the
Company will, unless Stockholders then holding a majority of the shares
otherwise agree, use its commercially reasonable efforts to modify any such
“inherited” registration rights obligations so as not to interfere in any
material respects with the rights provided under this Agreement.

 

(d) In the event that the Company effects the separation of any portion of its
business into one or more entities (each, a “NewCo”), whether existing or newly
formed, including without limitation by way of spin-off, split-off, carve-out,
demerger, recapitalization, reorganization or similar transaction, and any
Stockholder will receive equity interests in any such NewCo as part of such
separation, the Company shall cause any such NewCo to enter into a registration
rights agreement with each such Stockholder that provides each such Stockholder
with registration rights vis-á-vis such NewCo that are substantially identical
to those set forth in this Agreement.

 

6.2 Limited Liability. Notwithstanding any other provision of this Agreement,
neither the members, general partners, limited partners or managing directors,
or any directors or officers of any members, general or limited partner,
advisory director, nor any future members, general partners, limited partners,
advisory directors, or managing directors, if any, of any Stockholder shall have
any personal liability for performance of any obligation of such Stockholder
under this Agreement in excess of the respective capital contributions of such
members, general partners, limited partners, advisory directors or managing
directors to such Stockholder.

 

16

 

 

6.3 Rule 144. If the Company is subject to the requirements of Section 13, 14 or
15(d) of the Exchange Act, the Company covenants that it will file any reports
required to be filed by it under the Securities Act and the Exchange Act (or, if
the Company is subject to the requirements of Section 13, 14 or 15(d) of the
Exchange Act but is not required to file such reports, it will, upon the request
of any Stockholder, make publicly available such information) and it will take
such further action as any Stockholder may reasonably request in writing, so as
to enable such Stockholder to sell shares without registration under the
Securities Act within the limitation of the exemptions provided by (a) Rule 144
under the Securities Act, as such Rule may be amended from time to time, or (b)
any similar rule or regulation hereafter adopted by the SEC. Upon the written
request of any Stockholder, the Company will deliver to such Stockholder a
written statement as to whether it has complied with such requirements.

 

6.4 In-Kind Distributions. If any Stockholder seeks to effectuate an in-kind
distribution of all or part of its shares to its direct or indirect
equityholders, the Company will, subject to applicable lockups and escrow
restrictions, work with such Stockholder and the Company’s transfer agent to
facilitate such in-kind distribution in the manner reasonably requested by such
Stockholder, subject to applicable legal and regulatory requirements.

 

ARTICLE VII

 

MISCELLANEOUS

 

7.1 Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail (postage prepaid, return receipt requested), fax or reputable
nationally recognized overnight courier guaranteeing delivery:

 

(a) If to the Company, to the address of its principal executive offices; and

 

(b) If to any Stockholder, at such Stockholder’s address as set forth in the
Company’s records.

 

All such notices, requests, demands and other communications shall be deemed to
have been duly given: at the time of delivery by hand, if personally delivered;
three (3) Business Days after being deposited in the mail, postage prepaid,
return receipt requested, if mailed domestically in the United States (and five
(5) Business Days if mailed internationally); when receipt is affirmative
acknowledged, if sent by facsimile; and on the Business Day for which delivery
is guaranteed, if timely delivered to a reputable nationally recognized
overnight courier guaranteeing such delivery.

 

17

 

 

7.2 Interpretation. The article and section headings in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement. References in this Agreement to a designated “Article” or
“Section” refer to an Article or Section of this Agreement unless otherwise
specifically indicated. In this Agreement, unless the context otherwise
requires: (i) any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns, pronouns
and verbs shall include the plural and vice versa; (ii) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding or succeeding such term and shall be deemed in each
case to be followed by the words “without limitation”; and (iii) the words
“herein,” “hereto,” and “hereby” and other words of similar import in this
Agreement shall be deemed in each case to refer to this Agreement as a whole and
not to any particular section or other subdivision of this Agreement. The
parties have participated jointly in the negotiation and drafting of this
Agreement. Consequently, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement

 

7.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

7.4 Waiver of Jury Trial. Each of the parties hereto hereby irrevocably waives
any and all right to trial by jury in any legal proceeding arising out of or
related to this Agreement or the transactions contemplated hereby.

 

7.5 Consent to Jurisdiction and Service of Process. The parties to this
Agreement hereby agree to submit to the jurisdiction of the courts of the State
of New York, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof in any action or
proceeding arising out of or relating to this Agreement.

 

7.6 Amendments; Waivers. This Agreement may be amended, or any provision hereof
waived, only by an instrument in writing executed by the Company, Corsair and
holders of a majority of the aggregate number shares held by the Stockholders;
provided, that no amendment or waiver may materially, disproportionately and
adversely affect the rights of a Stockholder without the consent of such
Stockholder (or, if there is more than one such Stockholder that is so affected,
without the consent of a majority in interest of such affected Stockholders in
accordance with their holding of shares). Except with respect to any
indemnification or contribution rights or obligations under ARTICLE V, which
shall survive, this Agreement will terminate as to any Stockholder when it no
longer holds any shares. No failure or delay by a party in exercising any right
hereunder shall operate as a waiver thereof. No waivers of or exceptions to any
term, condition, or provision of this Agreement, in any one or more instances,
shall be deemed to be or construed as a further or continuing waiver of any such
term, condition, or provision.

 

7.7 Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to the transactions contemplated
hereby. The registration rights granted under this Agreement supersede any
registration, qualification or similar rights with respect to any of the shares
or Class A Units granted to the Stockholders under any other agreement, and any
of such preexisting registration rights are hereby terminated.

 

18

 

 

7.8 Severability. The invalidity or unenforceability of any specific provision
of this Agreement shall not invalidate or render unenforceable any of its other
provisions. Any provision of this Agreement held invalid or unenforceable shall
be deemed reformed, if practicable, to the extent necessary to render it valid
and enforceable and to the extent permitted by law and consistent with the
intent of the parties to this Agreement.

 

7.9 Counterparts. This Agreement may be executed in multiple counterparts,
including by means of facsimile, each of which shall be deemed an original, but
all of which together shall constitute the same instrument.

 

7.10 Termination of Merger Agreement. This Agreement shall be binding upon each
party upon such party’s execution and delivery of this Agreement, but this
Agreement shall only become effective upon the closing of the transactions
contemplated by the Merger Agreement. In the event that the Merger Agreement is
validly terminated in accordance with its terms prior to such closing, this
Agreement shall automatically terminate and become null and void and be of no
further force or effect, and the parties shall have no obligations hereunder.

 

[Remainder of page intentionally left blank. Signature page follows.]

 

19

 

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered as of the date first written above.

 

  COMPANY:       REPAY HOLDINGS CORPORATION

 

  By: /s/ John A. Morris     Name: John A. Morris     Title: Chief Executive
Officer

 

[Signature Page – Registration Rights Agreement]

 

 

 

 

  STOCKHOLDERS:       CC PAYMENT HOLDINGS, L.L.C.

 

  By: /s/ D.T. Ignacio Jayanti   Name: D.T. Ignacio Jayanti   Title: Managing
Partner

 

[Signature Page – Registration Rights Agreement]

 

 

 

 

  By: /s/ John Morris   Name: JOSEH Holdings, LLC

 

[Signature Page – Registration Rights Agreement]

 

 

 

 

  By: /s/ John Morris   Name: The 2018 JAM Family Charitable Trust dated March
1, 2018

 

[Signature Page – Registration Rights Agreement]

 

 

 

 

  By: /s/ Shaler Alias   Name: Alias Holdings, LLC

 

[Signature Page – Registration Rights Agreement]

 

 

 

 

  By: /s/ Andrew Alias   Name: Winstead Capital, LLC

 

[Signature Page – Registration Rights Agreement]

 

 

 

 

  By: /s/ Timothy Murphy   Name: The Murphy Family Irrevocable Trust U/A/D
December 31, 2018

 

[Signature Page – Registration Rights Agreement]

 

 

 

 

  By: /s/ Kristen Merrill   Name: Kristen Merrill

 

[Signature Page – Registration Rights Agreement]

 

 

 

 

  By: /s/ Jason Kirk   Name: Jason Kirk

 

[Signature Page – Registration Rights Agreement]

 

 

 

 

  By: /s/ Susan Perlmutter   Name: Susan Perlmutter

 

[Signature Page – Registration Rights Agreement]

 

 

 

 

  By: /s/ Mike Jackson   Name: Mike Jackson

 

[Signature Page – Registration Rights Agreement]

 

 

 

 

  By: /s/ John Morris   Name: John Morris

 

[Signature Page – Registration Rights Agreement]

 

 

 

 

  By: /s/ Shaler Alias   Name: Shaler Alias

 

[Signature Page – Registration Rights Agreement]

 

 

 

 

  By: /s/ Andrew Alias   Name: Andrew Alias

 

[Signature Page – Registration Rights Agreement]

 

 

 

 

  By: /s/ Pamela Hendee   Name: Pamela Hendee

 

[Signature Page – Registration Rights Agreement]

 

 

 

 

  By: /s/ Aaron Clark   Name: Aaron Clark

 

[Signature Page – Registration Rights Agreement]

 

 

 

 

  By: /s/ Aaron Snow   Name: Aaron Snow

 

[Signature Page – Registration Rights Agreement]

 

 

 

 

  By: /s/ Sara Finch   Name: Sara Finch

 

[Signature Page – Registration Rights Agreement]

 

 

 

 

  By: /s/ Kristen Hoyman   Name: Kristen Hoyman

 

[Signature Page – Registration Rights Agreement]

 

 

 

 

  By: /s/ Kiera Williams   Name: Kiera Williams

 

[Signature Page – Registration Rights Agreement]

 

 

 

 

  By: /s/ Allen Craig   Name: Allen Craig

 

[Signature Page – Registration Rights Agreement]

 

 

 

 

  By: /s/ Jake Moore   Name: Jake Moore

 

[Signature Page – Registration Rights Agreement]

 

 

 

 

  By: /s/ William Jacobs   Name: William Jacobs

 

[Signature Page – Registration Rights Agreement]

 

 

 

 

  By: /s/ Chris Arnette   Name: Chris Arnette

 

[Signature Page – Registration Rights Agreement]

 

 

 

 

  By: /s/ Welma Baer   Name: Welma Baer

 

[Signature Page – Registration Rights Agreement]

 

 

 

 

  By: /s/ Jennifer Ferguson   Name: Jennifer Ferguson

 

[Signature Page – Registration Rights Agreement]

 

 

 

 

  By: /s/ Clint Shuman   Name: Clint Shuman

 

[Signature Page – Registration Rights Agreement]

 

 

 

 

  By: /s/ James Triphahn   Name: James Triphahn

 

[Signature Page – Registration Rights Agreement]

 

 

 

 

  By: /s/ James Choca   Name: James Choca

 

[Signature Page – Registration Rights Agreement]

 

 

 

 

  By: /s/ Matthew Tomeo   Name: Matthew Tomeo

 

[Signature Page – Registration Rights Agreement]

 

 

 

 

  By: /s/ Christina Bracken   Name: Christina Bracken

 

[Signature Page – Registration Rights Agreement]

 

 

 

 

  By: /s/ David Borosak   Name: David Borosak

 

[Signature Page – Registration Rights Agreement]

 

 

 

 

  By: /s/ Noel Carey   Name: Noel Carey

 

[Signature Page – Registration Rights Agreement]

 

 

 

 

  By: /s/ Kelsey Mitchell   Name: Kelsey Mitchell

 

[Signature Page – Registration Rights Agreement]

 

 

 





 

